       Case 3:20-cv-05767-LC-MJF Document 9 Filed 11/13/20 Page 1 of 2




                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

CHRISTOPHER LEE DEANS,

              Petitioner,

v.                                               Case No. 3:20-cv-5767-LC-MJF

FLORIDA DEPARTMENT OF
CORRECTIONS,

              Respondent.
                                          /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated October 13, 2020. (Doc. 7). Attempts have been made

to furnish a copy of the Report and Recommendation and to afford him an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). All mail has been “Returned to Sender---Out of Jail.”

      Having considered the Report and Recommendation, I conclude that it should

be adopted.

      Accordingly, it is ORDERED:

      1.      The Magistrate Judge’s Report and Recommendation (Doc. 7), is

adopted and incorporated by reference in this Order.
                                   Page 1 of 2
       Case 3:20-cv-05767-LC-MJF Document 9 Filed 11/13/20 Page 2 of 2




      2.     This case is DISMISSED WITHOUT PREJUDICE for Petitioner’s

failure to comply with this court’s orders.

      3      The Clerk of Court is directed to close this case file.

      DONE AND ORDERED this 13th day of November, 2020.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
